          Case 4:19-cv-00226 Document 140 Filed on 05/06/20 in TXSD Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                         )
    RUSSELL, et al.                                      )
                                                         )
    Plaintiffs,                                          )
                                                         )                Case No. 4:19-cv-00226
    v.                                                   )                    (Class Action)
                                                         )            The Honorable Lee H. Rosenthal
    HARRIS COUNTY, TEXAS, et al.                         )                  U.S. District Judge
                                                         )
    Defendants.                                          )
                                                         )

         NOTICE OF FILING OF FIRST AMENDED COMPLAINT WITH NEW PARTIES

           Plaintiffs hereby provide Notice of Filing of Plaintiffs’ First Amended Class Action

Complaint, Exhibit 1, as a matter of course under Rule 15(a)(1)(A). Attached to this Notice as

Exhibit 2 is a document showing, in redline edits, the changes made to Plaintiffs’ originally filed

Complaint. These differences are limited to: (1) the addition of two named Plaintiffs and proposed

Class Representatives, who meet all of the Rule 23 criteria;1 and (2) the addition of facts regarding

Governor Abbott’s Executive Order GA-13. All other allegations have remained unchanged. Rule

15 is an appropriate vehicle for adding named Plaintiffs. Jackson v. N.A.A.C.P., 575 Fed. Appx.

256, 260 (5th Cir. 2014) (citing Bibbs v. Early, 541 F.3d 267, 275 n. 39 (5th Cir. 2008)); Aircraft

Holding Solutions, LLC v. Learjet, Inc., 2018 WL 6696350, at *1 n.2 (N.D. Tex. Dec. 20, 2018).



Date: May 6, 2020                                                Respectfully Submitted,

/s/ Alec Karakatsanis                                            /s/ Neal S. Manne
/s/ Elizabeth Rossi                                              Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                          Texas Bar No. 12937980
alec@civilrightscorps.org                                        nmanne@susmangodfrey.com

1
  On April 13, 2020, Jason Callicotte filed a Motion to intervene. Dkt. 119. Plaintiffs believe the Court should defer
ruling on the Motion to Intervene until after Plaintiffs’ Motion for Class Certification, Dkt. 11, has been fully briefed
and decided because Mr. Callicotte would be a member of the Rule 23(b)(2) transitory class.

                                                             1
    Case 4:19-cv-00226 Document 140 Filed on 05/06/20 in TXSD Page 2 of 3



Elizabeth Rossi (Pro Hac Vice)            Lexie G. White
elizabeth@civilrightscorps.org            Texas Bar No. 24048876
Civil Rights Corps                        lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800        Joseph S. Grinstein
Washington, DC 20009                      Texas Bar No. 24002188
Telephone: (202) 681-2721                 jgrinstein@susmangodfrey.com
                                          SUSMAN GODFREY L.L.P.
s/ Liya Brown                             1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)              Houston, Texas 77002
Texas State Bar No. 24091906              Telephone: (713) 651-9366
mimi@texascivilrightsproject.org          Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                       /s/ Michael Gervais
liyah@texascivilrightsproject.org         Michael Gervais (Pro Hac Vice)
Peter Steffensen                          mgervais@susmangodfrey.com
Texas State Bar No. 24106464              SUSMAN GODFREY L.L.P.
Southern District No. 3327006             1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org         Los Angeles, CA 90067
Texas Civil Rights Project                Telephone: (310) 789-3100
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                      2
     Case 4:19-cv-00226 Document 140 Filed on 05/06/20 in TXSD Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on May 6, 2020 a true and correct copy of this document properly was

served on counsel of record via electronic filing in accordance with the USDC, Southern District

of Texas Procedures for Electronic Filing.


                                                    /s/ Elizabeth Rossi
                                                    Elizabeth Rossi




                                               3
